 1
 2
 3
 4
                                 UNITED STATES DISTRICT COURT
 5                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 6
     _______________________________________
 7                                          )
     PORTCAAN, UNIPESSOAL LDA,              )                  No. C18-0881RSL
 8                                          )
                           Plaintiffs,      )
 9              v.                          )                  PARTIAL DISMISSAL ORDER
                                            )
10   JOHN DOE 1, et al.,                    )
                                            )
11                         Defendants.      )
     __________________________________________)
12
13          On September 14, 2018, the Court directed plaintiff to show cause why this case should

14   not be dismissed for failure to timely serve. Dkt. # 8. Plaintiff was granted a sixty day extension

15   of the deadline provided in Fed. R. Civ. P. 4(m), but was warned that his claims would be

16   dismissed if he failed file an affidavit of service or a request for additional time by November

17   28, 2018.

18          Plaintiff served one of the defendants, Robert H. Johnson, on November 19th, as evidence

19   by the affidavit of service filed on that date. No other affidavits of service have been filed. The

20   claims against the remaining defendants (Doe 1/Robert Korczak, Doe 3/Global Private Financial

21   Service LLC, Doe 4/Global Financial Private Capital, and Doe 5/Global Private Investments

22   LLC) are therefore DISMISSED.

23
            Dated this 29th day of November, 2018.
24
25                                              A
26                                              Robert S. Lasnik
                                                United States District Judge

     PARTIAL DISMISSAL ORDER
